DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 6/29/2021 are hereby withdrawn.  New grounds for rejection are presented below. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 - In the third element, please change the word “evens” to “events.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-7, 9-11, 13-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 20110188346 A1), Felemban et al. (US 20160356665 A1)[hereinafter “Felemban”], and Lu et al. (US 20180010443 A1)[hereinafter “Lu”].
Regarding Claim 1, Hull discloses a method of detecting events [Abstract – “A method for detecting fluid ingress in a wellbore, and if detected, obtaining an indication of where along said wellbore said fluid ingress is occurring.”], the method comprising:
obtaining an acoustic signal from a sensor [Abstract – “Acoustic sensing means, adapted to sense individual acoustic signals from a plurality of corresponding locations along said wellbore, are analyzed to determine if there exists a common acoustic component in acoustic signals generated from proximate locations in said wellbore. … In a preferred embodiment the acoustic sensing means comprises a fibre optic cable extending substantially the length of the wellbore, or alternatively a plurality of microphones situated at various locations along the wellbore comprising substantially the length of the wellbore.”]; and
determining one or more frequency domain features from the acoustic signal, wherein the one or more frequency domain features are obtained across a frequency range of the acoustic signal [Paragraphs [0031]-[0036] – “In a preferred embodiment which has the advantage of not needing to successively reposition the acoustic sensing means along the wellbore for acquiring/logging additional plurality of acoustic signals along the wellbore, the above method comprises: … (c) analyzing each of said received acoustic signals received over said selected time interval to determine if there exists at least a common acoustic component contained in acoustic signals generated from proximate locations in said wellbore and which common component appears earlier in phase in one of said acoustic signals and successively later in phase in remaining proximate acoustic signals”Paragraphs [0037]-[0045] – “With regard to the above step of analyzing the received acoustic signals received over the selected time interval to determine if there exists at least a common acoustic component (i.e., step (c) above), such step may comprise an analysis selected from the group of known acoustic analysis techniques comprising: … (ii) a frequency analysis; (iii) a power analysis examining power as a function of frequency; (iv) a fast fourier transform; … (vii) a spectral centroid analysis[.]”See Figs. 3 and 4 and Paragraphs [0098]-[0099].See also Paragraph [0130].].
Hull fails to disclose providing the one or more frequency domain features as inputs to a plurality of machine learning models, wherein each of the plurality of machine learning models is configured to provide an indication that a different event of a plurality of events is present or absent; and determining whether each of the plurality of events is present or absent using the plurality of machine learning models, wherein at least two of the plurality of machine learning models are different.  However, Felemban discloses the use of multiple machine learning models in determining the identification and presence or absence of different events of a plurality of different events inside a wellbore [See Paragraphs [0037]-[0039].Paragraph [0038] – “A first class includes non-leak or benign objects, which shows the fluid flow in the pipeline is normal and there is no defect present in the pipeline. A second class is a leak or non-benign object, which indicates the presence of a fault, deformation, or crack in the pipeline.”Paragraph [0039] – “The classification can be seen as a mapping process, where each input data point is classified to one of the first or second classes described above for a benign object or a non-benign object, respectively.”].  It would have been obvious to use such techniques in determining the identity and presence of wellbore leaks because doing so would allow for the development of an automatic algorithm capable of doing so without the need for human input.
Hull and Felemban also fail to disclose that the machine learning models would be configured to provide different indications for different types of events of a plurality of events, wherein each event of the plurality of events is a different type of event (Felemban merely classifies the events as “benign” or “non-benign”).  However, Lu discloses a machine learning model which is capable of classifying acoustic sensor data as indicating different types of events of a plurality of events, wherein each event of the plurality of events is a different type of event [Paragraph [0022] – “Described herein are tools, systems, and methods for detecting, classifying, and/or quantifying underground fluid flows based on acoustic signals emanating therefrom, using a plurality of acoustic sensors disposed in the wellbore in conjunction with array signal processing and systematic feature-based classification and estimation methods. Classifying the leak may involve, e.g., determining the type of substance that leaks, which may be oil, gas, water, particles, or a combination thereof. Quantifying the flow may involve determining a flow rate or other quantitative flow parameter.  In various embodiments, array signal processing is employed to combine the acoustic signals measured by the individual sensors into a fused signal that generally approximates the true acoustic source signal more closely than any one of the individual sensor signals, thereby providing a better starting point for the subsequent feature extraction and evaluation. … Classification and estimation tasks may be carried out based on one or more (e.g., a few) representative features that have been selected from a much larger initial feature space based on their ability to discriminate between different types of leaks (such as oil, gas, water, particle, or multi-phase leaks) and/or based on a high correlation of their feature values with the flow rate or another quantitative flow parameter of interest.”See all of Paragraph [0036] and, particularly – “The fused signals may then be grouped based on the flow scenarios (e.g., flow vs. non-flow; various leak types, such as oil, gas, water, particle, or multi-phase leaks; or flows of different magnitudes) to which they belong (operation 508).”Paragraph [0038] – “Both classification and estimation rules can, alternatively, be derived employing a machine-learning approach. In supervised machine learning, training data including pairs of input and labeled output is used; common methods include neural networks, perceptron, support vector machine, etc. In unsupervised machine learning, the underlying structure of the data is ascertained automatically from the data itself, and the data is classified accordingly; common methods include self-organizing map, K-means clustering, hierarchical clustering, novelty detection, etc.”].  It would have been obvious to apply the teachings of Lu to enhance the capabilities of the machine learning models of Felemban in order to advantageously be able to further distinguish between specific events that cause the “benign” or “non-benign” classification.

Claim 2, Hull discloses that the sensor is disposed within a wellbore, wherein the acoustic signal comprises acoustic samples across a portion of a depth of the wellbore [Abstract – “Acoustic sensing means, adapted to sense individual acoustic signals from a plurality of corresponding locations along said wellbore, are analyzed to determine if there exists a common acoustic component in acoustic signals generated from proximate locations in said wellbore. … In a preferred embodiment the acoustic sensing means comprises a fibre optic cable extending substantially the length of the wellbore, or alternatively a plurality of microphones situated at various locations along the wellbore comprising substantially the length of the wellbore.”See Figs. 1 and 2 and Paragraph [0086].].

Regarding Claim 3, Hull discloses identifying one or more event locations using the one or more frequency domain features [Paragraphs [0031]-[0036] – “In a preferred embodiment which has the advantage of not needing to successively reposition the acoustic sensing means along the wellbore for acquiring/logging additional plurality of acoustic signals along the wellbore, the above method comprises: … (c) analyzing each of said received acoustic signals received over said selected time interval to determine if there exists at least a common acoustic component contained in acoustic signals generated from proximate locations in said wellbore and which common component appears earlier in phase in one of said acoustic signals and successively later in phase in remaining proximate acoustic signals; (d) if so, comparing said acoustic signals which are produced from said proximate locations in said wellbore containing such component and determining which acoustic signal and associated location possesses said component having the earliest phase; and (e) thereby determining a location along said wellbore having fluid ingress into said wellbore.”Paragraphs [0037]-[0045] – “With regard to the above step of analyzing the received acoustic signals received over the selected time interval to determine if there exists at least a common acoustic component (i.e., step (c) above), such step may comprise an analysis selected from the group of known acoustic analysis techniques comprising: … (ii) a frequency analysis; (iii) a power analysis examining power as a function of frequency; (iv) a fast fourier transform; … (vii) a spectral centroid analysis[.]”See Figs. 3 and 4 and Paragraphs [0098]-[0099].See also Paragraph [0130].].

Regarding Claim 4, Hull discloses that the one or more frequency domain features are selected from a spectral centroid, a spectral spread, a spectral roll-off, a spectral skewness, a root mean square (RMS) band energy, a total RMS energy, a spectral flatness, a spectral slope, a spectral kurtosis, a spectral flux, a spectral autocorrelation function, or a normalized variant thereof [Paragraphs [0037]-[0045] – “With regard to the above step of analyzing the received acoustic signals received over the selected time interval to determine if there exists at least a common acoustic component (i.e., step (c) above), such step may comprise an analysis selected from the group of known acoustic analysis techniques comprising: … (ii) a frequency analysis; (iii) a power analysis examining power as a function of frequency; (iv) a fast fourier transform; … (vii) a spectral centroid analysis[.]”].

Claim 5, Hull, as combined with Felemban, would disclose that the plurality of events comprise a plurality of wellbore events, and wherein the plurality of wellbore events comprise two or more of: fluid inflow, fluid outflow, fluid phase segregation, fluid flow discrimination within a conduit, well integrity monitoring, in well leak detection, annular fluid flow, overburden monitoring, fluid flow detection behind a casing, fluid induced hydraulic fracture detection in an overburden, sand ingress, or sand flow along a wellbore [Abstract of Hull – “A method for detecting fluid ingress in a wellbore, and if detected, obtaining an indication of where along said wellbore said fluid ingress is occurring.”Paragraph [0038] of Felemban – “A first class includes non-leak or benign objects, which shows the fluid flow in the pipeline is normal and there is no defect present in the pipeline. A second class is a leak or non-benign object, which indicates the presence of a fault, deformation, or crack in the pipeline.”Paragraph [0039] of Felemban – “The classification can be seen as a mapping process, where each input data point is classified to one of the first or second classes described above for a benign object or a non-benign object, respectively.”].

Regarding Claim 6, Hull discloses that the plurality of events comprise one or more transportation events, security events, facility monitoring events, or pipeline monitoring events [Abstract – “A method for detecting fluid ingress in a wellbore, and if detected, obtaining an indication of where along said wellbore said fluid ingress is occurring.”Paragraph [0038] – “A first class includes non-leak or benign objects, which shows the fluid flow in the pipeline is normal and there is no defect present in the pipeline. A second class is a leak or non-benign object, which indicates the presence of a fault, deformation, or crack in the pipeline.”Paragraph [0039] – “The classification can be seen as a mapping process, where each input data point is classified to one of the first or second classes described above for a benign object or a non-benign object, respectively.”See Figs. 1 and 2 and Paragraphs [0086] and [0118].].

	Regarding Claim 7, Hull discloses denoising the acoustic signal prior to determining the one or more frequency domain features [Paragraph [0099] – “FIG. 4 shows acoustic signals 80'a, 80'b, 80'c, 80'd, 80'e, 80'f, which are the same acoustic signals 80a, 80b, 80c, 80d, 80e, 80f of FIG. 3 but which were analyzed (in this case filtered) to remove random extraneous noise components 100, so as to leave remaining common components 92,94 in each acoustic signal 80'a, 80'b, 80'c, 80'd, 80'e, 80'f, each of such common components 92,94 delayed in time by amount of time "t.d." relative to the appearance of common component in an adjacent signal 80'a, 80'b, 80'c, 80'd, 80'e, 80'f.”].

	Regarding Claim 9, Hull discloses calibrating the acoustic signal [See Figs. 3 and 4 and Paragraphs [0098]-[0099].].

Claim 10, Hull, as combined with Felmban and Lu, would disclose normalizing the one or more frequency domain features prior to determining whether each of the plurality of events is present or absent [See Figs. 3 and 4 – Decibel scale].

Regarding Claim 11, Hull discloses that determining whether each of the plurality of events is present or absent comprises: identifying one or more anomalies in the acoustic signal using the one or more frequency domain features; and selecting depth intervals of the one or more anomalies as event locations [Paragraph [0100] – “As may be seen from FIG. 4, acoustic signal 80'c, generated from a depth of 1500 m is the acoustic signal which possesses common acoustic signal components 92, 94 having the earliest phase angle, and thus by the method of the present invention the 1500 m depth is thus the location in the wellbore A which likely has a source of fluid ingress.”].

Regarding Claim 13, Hull discloses determining a remediation procedure based on the presence or absence of the plurality of events; and performing the remediation procedure [Paragraphs [0006]-[0009].].

	Regarding Claims 14-20, 22, and 24, Hull discloses the subject matter of Claims 1, 3-6, 9-11, and 13 as explained above but fails to explicitly disclose doing so using a system comprising: a processor; and a memory storing an analysis program, wherein the processor is configured to execute the analysis program.  However, the Examiner previously took Official Notice that general purpose computers comprise processors and memory for executing programs and that general purpose computers were well-known See Paragraph [0079] of US 20130167628 A1, for example].  Because this taking of Official Notice was not traversed, it now constitutes admitted prior art.  See MPEP § 2144.03(C).  It would have been obvious to implement the method of Hull using a general purpose computer because doing so would have been an effective and efficient manner of performing the wellbore evaluation.

Regarding Claim 21, Hull discloses that the processor is further configured to: identify a background event signature using the acoustic signal; and remove the background event signature from the acoustic signal prior to determining the presence or absence of each of the plurality of events [Paragraph [0099] – “FIG. 4 shows acoustic signals 80'a, 80'b, 80'c, 80'd, 80'e, 80'f, which are the same acoustic signals 80a, 80b, 80c, 80d, 80e, 80f of FIG. 3 but which were analyzed (in this case filtered) to remove random extraneous noise components 100, so as to leave remaining common components 92,94 in each acoustic signal 80'a, 80'b, 80'c, 80'd, 80'e, 80'f, each of such common components 92,94 delayed in time by amount of time "t.d." relative to the appearance of common component in an adjacent signal 80'a, 80'b, 80'c, 80'd, 80'e, 80'f.”].

	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 20110188346 A1), Felemban et al. (US 20160356665 A1)[hereinafter “Felemban”], Lu et al. (US 20180010443 A1)[hereinafter “Lu”], and James Broesch, Digital Signal Processing, Chapter 7 Applications of DSP, Pages 125-134, 2009 (obtained at https://www.sciencedirect.com/science/article/pii/B9780750689762000079)[hereinafter “Broesch”].
Regarding Claim 8, Hull discloses denoising to remove signal noise [Paragraph [0099] – “FIG. 4 shows acoustic signals 80'a, 80'b, 80'c, 80'd, 80'e, 80'f, which are the same acoustic signals 80a, 80b, 80c, 80d, 80e, 80f of FIG. 3 but which were analyzed (in this case filtered) to remove random extraneous noise components 100, so as to leave remaining common components 92,94 in each acoustic signal 80'a, 80'b, 80'c, 80'd, 80'e, 80'f, each of such common components 92,94 delayed in time by amount of time "t.d." relative to the appearance of common component in an adjacent signal 80'a, 80'b, 80'c, 80'd, 80'e, 80'f.”], but fails to disclose that denoising the acoustic signal comprises median filtering the acoustic samples.
However, Broesch teaches that a median filter is an effective manner for removing noise from a signal [Page 128 – “A median filter is a nonlinear filter used for signal smoothing. It is particularly good for removing impulsive type noise from a signal.”].  It would have been obvious to use a median filter to filter the acoustic signal in order to remove impulsive noise from it.

Claims 12, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 20110188346 A1), Felemban et al. (US 20160356665 A1)[hereinafter “Felemban”], Lu et al. (US 20180010443 A1)[hereinafter “Lu”], and Langner et al. (US 20060165239 A1)[hereinafter “Langner”].
Regarding Claims 12 and 23, Hull discloses that the one or more frequency domain features comprises a plurality of frequency domain features [Paragraphs [0031]-[0036] – “In a preferred embodiment which has the advantage of not needing to successively reposition the acoustic sensing means along the wellbore for acquiring/logging additional plurality of acoustic signals along the wellbore, the above method comprises: … (c) analyzing each of said received acoustic signals received over said selected time interval to determine if there exists at least a common acoustic component contained in acoustic signals generated from proximate locations in said wellbore and which common component appears earlier in phase in one of said acoustic signals and successively later in phase in remaining proximate acoustic signals”Paragraphs [0037]-[0045] – “With regard to the above step of analyzing the received acoustic signals received over the selected time interval to determine if there exists at least a common acoustic component (i.e., step (c) above), such step may comprise an analysis selected from the group of known acoustic analysis techniques comprising: … (ii) a frequency analysis; (iii) a power analysis examining power as a function of frequency; (iv) a fast fourier transform; … (vii) a spectral centroid analysis[.]”See Figs. 3 and 4 and Paragraphs [0098]-[0099].See also Paragraph [0130].], but fails to disclose that the plurality of machine learning models comprises a plurality of logistic regression models that are each configured to compute a relationship between at least two of the plurality of frequency domain features and determine whether a different event is present or absent based at least in part, on the relationship.  However, Langner teaches distinguishing between types of acoustic signal features by performing logistic regression [See Paragraphs [0018]-[0026]].  It would have been obvious to perform such an analysis of the acoustic signal 

	Regarding Claim 25, Hull fails to disclose determining a confidence level for the determination of the presence of the one or more events; and performing a remediation procedure based on the confidence level.  However, Langner teaches determining a confidence level in determining the presence of a relevant property of an acoustic signal [See Paragraphs [0119]-[0120]].  It would have been obvious to perform the remediation of Hull [Paragraphs [0006]-[0009]] after determining that the signal data indicates a high degree of confidence that a leak is present because doing so would prevent undertaking remediation procedures when no leak is actually present.

Claims 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 20110188346 A1), Felemban et al. (US 20160356665 A1)[hereinafter “Felemban”], Lu et al. (US 20180010443 A1)[hereinafter “Lu”], and Hull et al. (US 20130167628 A1)[hereinafter “Hull 2013”].
Regarding Claim 26, Hull discloses a method of determining an output signal using an acoustic signal [Abstract – “A method for detecting fluid ingress in a wellbore, and if detected, obtaining an indication of where along said wellbore said fluid ingress is occurring.”], the method comprising:
determining a plurality of frequency domain features from an acoustic signal [Paragraphs [0031]-[0036] – “In a preferred embodiment which has the advantage of not needing to successively reposition the acoustic sensing means along the wellbore for acquiring/logging additional plurality of acoustic signals along the wellbore, the above method comprises: … (c) analyzing each of said received acoustic signals received over said selected time interval to determine if there exists at least a common acoustic component contained in acoustic signals generated from proximate locations in said wellbore and which common component appears earlier in phase in one of said acoustic signals and successively later in phase in remaining proximate acoustic signals”Paragraphs [0037]-[0045] – “With regard to the above step of analyzing the received acoustic signals received over the selected time interval to determine if there exists at least a common acoustic component (i.e., step (c) above), such step may comprise an analysis selected from the group of known acoustic analysis techniques comprising: … (ii) a frequency analysis; (iii) a power analysis examining power as a function of frequency; (iv) a fast fourier transform; … (vii) a spectral centroid analysis[.]”See Figs. 3 and 4 and Paragraphs [0098]-[0099].See also Paragraph [0130].], wherein the plurality of frequency domain features are obtained across a plurality of lengths along a path of the sensor [Abstract – “Acoustic sensing means, adapted to sense individual acoustic signals from a plurality of corresponding locations along said wellbore, are analyzed to determine if there exists a common acoustic component in acoustic signals generated from proximate locations in said wellbore. … In a preferred embodiment the acoustic sensing means comprises a fibre optic cable extending substantially the length of the wellbore, or alternatively a plurality of microphones situated at various locations along the wellbore comprising substantially the length of the wellbore.”].
See Paragraphs [0037]-[0039]].  It would have been obvious to use such techniques in determining the identity and presence of wellbore leaks because doing so would allow for the development of an automatic algorithm capable of doing so without the need for human input.
Hull and Felemban also fail to disclose that the machine learning models would be configured to provide different indications for different types of events of a plurality of events, wherein each event of the plurality of events is a different type of event (Felemban merely classifies the events as “benign” or “non-benign”).  However, Lu discloses a machine learning model which is capable of classifying acoustic sensor data as indicating different types of events of a plurality of events, wherein each event of the plurality of events is a different type of event [Paragraph [0022] – “Described herein are tools, systems, and methods for detecting, classifying, and/or quantifying underground fluid flows based on acoustic signals emanating therefrom, using a plurality of acoustic sensors disposed in the wellbore in conjunction with array signal processing and systematic feature-based classification and estimation methods. Classifying the leak may involve, e.g., determining the type of substance that leaks, which may be oil, gas, water, particles, or a combination thereof. Quantifying the flow may involve determining a flow rate or other quantitative flow parameter.  In various embodiments, array signal processing is employed to combine the acoustic signals measured by the individual sensors into a fused signal that generally approximates the true acoustic source signal more closely than any one of the individual sensor signals, thereby providing a better starting point for the subsequent feature extraction and evaluation. … Classification and estimation tasks may be carried out based on one or more (e.g., a few) representative features that have been selected from a much larger initial feature space based on their ability to discriminate between different types of leaks (such as oil, gas, water, particle, or multi-phase leaks) and/or based on a high correlation of their feature values with the flow rate or another quantitative flow parameter of interest.”See all of Paragraph [0036] and, particularly – “The fused signals may then be grouped based on the flow scenarios (e.g., flow vs. non-flow; various leak types, such as oil, gas, water, particle, or multi-phase leaks; or flows of different magnitudes) to which they belong (operation 508).”Paragraph [0038] – “Both classification and estimation rules can, alternatively, be derived employing a machine-learning approach. In supervised machine learning, training data including pairs of input and labeled output is used; common methods include neural networks, perceptron, support vector machine, etc. In unsupervised machine learning, the underlying structure of the data is ascertained automatically from the data itself, and the data is classified accordingly; common methods include self-organizing map, K-means clustering, hierarchical clustering, novelty detection, etc.”].  It 
Hull also fails to disclose providing the indication of identification and the presence of the one or more events to a supervisory application; and determining, using the indication of the identification and the presence of the one or more events as inputs into the supervisory application, an output signal for a process or system.  However, Hull 2013 discloses a pipeline monitoring system which triggers an alarm in response to detecting an event [See Paragraph [0186]].  It would have been obvious to provide the indication of a leak to an alarm application that outputs an alarm signal to trigger the alarm because doing so would have been an effective manner of notifying personnel of the presence of a leak.

Regarding Claim 27, Hull discloses identifying one or more event locations using the plurality of frequency domain features [Paragraphs [0031]-[0036] – “In a preferred embodiment which has the advantage of not needing to successively reposition the acoustic sensing means along the wellbore for acquiring/logging additional plurality of acoustic signals along the wellbore, the above method comprises: … (c) analyzing each of said received acoustic signals received over said selected time interval to determine if there exists at least a common acoustic component contained in acoustic signals generated from proximate locations in said wellbore and which common component appears earlier in phase in one of said acoustic signals and successively later in phase in remaining proximate acoustic signals; (d) if so, comparing said acoustic signals which are produced from said proximate locations in said wellbore containing such component and determining which acoustic signal and associated location possesses said component having the earliest phase; and (e) thereby determining a location along said wellbore having fluid ingress into said wellbore.”Paragraphs [0037]-[0045] – “With regard to the above step of analyzing the received acoustic signals received over the selected time interval to determine if there exists at least a common acoustic component (i.e., step (c) above), such step may comprise an analysis selected from the group of known acoustic analysis techniques comprising: … (ii) a frequency analysis; (iii) a power analysis examining power as a function of frequency; (iv) a fast fourier transform; … (vii) a spectral centroid analysis[.]”See Figs. 3 and 4 and Paragraphs [0098]-[0099].See also Paragraph [0130].], but fails to disclose providing the one or more event locations to the supervisory application, wherein determining the output signal comprises using the one or more event locations.  However, Hull 2013 discloses a pipeline monitoring system which triggers an alarm in response to detecting an event at a particular location [See Paragraph [0186]].  It would have been obvious to provide the indication of a leak location to an alarm application that outputs an alarm signal to trigger the alarm because doing so would have been an effective manner of notifying personnel of the presence of a leak and its location.

Regarding Claim 28, Hull discloses that the plurality of frequency domain features are selected from a spectral centroid, a spectral spread, a spectral roll-off, a Paragraphs [0037]-[0045] – “With regard to the above step of analyzing the received acoustic signals received over the selected time interval to determine if there exists at least a common acoustic component (i.e., step (c) above), such step may comprise an analysis selected from the group of known acoustic analysis techniques comprising: … (ii) a frequency analysis; (iii) a power analysis examining power as a function of frequency; (iv) a fast fourier transform; … (vii) a spectral centroid analysis[.]”].

Regarding Claim 29, Hull discloses that the plurality of events comprise one or more wellbore events, and wherein the one or more wellbore events comprise one or more of: fluid inflow, fluid outflow, fluid phase segregation, fluid flow discrimination within a conduit, well integrity monitoring, in well leak detection, annular fluid flow, overburden monitoring, fluid flow detection behind a casing, fluid induced hydraulic fracture detection in an overburden, sand ingress, or sand flow along a wellbore [Abstract – “A method for detecting fluid ingress in a wellbore, and if detected, obtaining an indication of where along said wellbore said fluid ingress is occurring.”].

Regarding Claim 30, Hull discloses that the plurality of events comprise one or more transportation events, security events, facility monitoring events, or pipeline monitoring events [Abstract – “A method for detecting fluid ingress in a wellbore, and if detected, obtaining an indication of where along said wellbore said fluid ingress is occurring.”See Figs. 1 and 2 and Paragraphs [0086] and [0118].].

Response to Arguments
Applicant argues:
	The prior art of record fails to disclose the amended claimed subject matter.
Examiner’s Response:
	The Examiner agrees.  New grounds for rejection are presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865